Citation Nr: 1013749	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The Veteran had active service from September 1957 to August 
1959.

The Veteran's appeal as to the issue listed above arose from 
a July 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which 
denied the Veteran's claim for service connection for 
"schizoaffective disorder (claimed as a nervous 
condition)."  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder 
due to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder.  He states that the men 
in his unit were concerned about his behavior, and that he 
was sent to a chaplain for that reason.  See Veteran's appeal 
(VA Form 9), received in July 2008.  He also states that a VA 
physician ("Dr. T") has concluded that his 
"schizoaffective disorder as likely as not had its origin 
when I was in the service."  See Veteran's VA Forms 21-4138, 
received in January and September of 2007.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for psychoses when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are not available and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (discussed infra).  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1967 and 2008.  This 
evidence shows that the Veteran has received ongoing 
treatment for psychiatric symptoms, to include at least four 
hospitalizations in the 1960's.  A number of these reports 
note that he first received treatment for psychiatric 
symptoms in 1963, at which time he was hospitalized.  See 
e.g., Mendota State Hospital report, covering treatment 
provided between December 1966 and January 1967, and noting 
hospitalization at University Hospital between August and 
November of 1963; VA reports from Tomah VA hospital, dated 
between 1967 and 1969 (same); January 1998 VA psychological 
evaluation (same).  A number of VA reports, dated between 
1967 and 1969, show that the Veteran reported a childhood 
history of hearing voices, but that they did not bother him 
too much until at least 1963 (one report shows he reported 
beginning hearing voices at age 21, prior to service).  His 
diagnoses primarily note schizophrenia, and schizophrenic 
reaction, but he has also been diagnosed with depressive 
disorder NOS (not otherwise specified).  

A VA examination report, dated in June 2007, shows that the 
Veteran stated the following: he denied a history of 
inservice disciplinary infractions or adjustment problems; an 
entry for "other significant military history" notes 
"minor issues nothing major"; he first received mental 
health services in the 1960's but he did not recall when; he 
had a long history of feeling depressed and hearing voices.  
The Axis I diagnosis was schizoaffective disorder.  The 
examiner noted that the Veteran's records indicate that he 
did not receive mental health treatment until the 1960's, 
that and "it appeared that 1963 was the earliest date," 
that there do not appear to be service-related indicators of 
problematic behaviors, and, that "It appears that his mental 
health issues began several years after service and [the 
Veteran] did not present evidence suggesting he began having 
problems in service."  The examiner concluded that it 
appears "at least as likely" that his mental health 
diagnosis is not related to service.  

A statement from the Veteran's mother, received in August 
2006, essentially asserts that shortly after service the 
Veteran had psychiatric symptoms, to include an inability to 
keep a job, that "he didn't know what was bothering him," 
and that he couldn't remember things and everything was a big 
mess."  

The Board finds that the claim must be denied.  The earliest 
medical evidence of treatment for psychiatric symptoms is 
dated in 1966, and there are significant reports that he was 
treated for psychiatric symptoms in 1963.  However, even 
assuming that an acquired psychiatric disorder is shown as of 
1963, this is still over three years after separation from 
service, and this period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, in the June 2007 VA examination report, the 
examiner concluded that the Veteran's mental health diagnosis 
is not related to service.  The examiner indicated that her 
opinion was based on a review of the Veteran's C-file and 
medical records, and her opinion is accompanied by a 
sufficient rationale.  This opinion is therefore considered 
to be highly probative evidence against the claim.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.); Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is 
no medical evidence to show that a psychosis was manifest to 
a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

In reaching this decision, the Board has considered Dr. T's 
August 2006 VA report.  The report shows that the Veteran 
indicated that he began to have psychiatric symptoms during 
service, and he stated that, "He would not go into town 
because [he] would become overwhelmed with the environment."  
The report notes, "He knew something was wrong with the way 
he thought but feared going to a psychiatrist because he 
recalls that if someone went to a psychiatrist that they were 
'gay or something.'  Along with odd thoughts he notes that 
when he left the military and tried to get a job [he] just 
was not able to do so."  The report further notes, "Because 
of the mentioned prejudice in mental health in the late 50s 
and early 60s it was several years before his doctor took the 
initiative to have him committed.  Dr. T noted, "Believe 
that these symptoms began during pt's [patient's] military 
duty but due to mental health prejudice pt did not seek help 
until so symptomatic that his private MD [medical doctor] had 
him institutionalized."  

However, there is no indication that Dr. T's statement was 
based on a review of the Veteran's C-file, or any other 
detailed and reliable medical history, the only specific 
symptoms noted are "odd thoughts," and that the Veteran 
would not go into town because he "would become overwhelmed 
with the environment."  Dr. T asserts that because of a 
societal prejudice against mental health treatment, "it was 
several years before his doctor took the initiative to have 
him committed." (emphasis added).  When read in context, the 
probative value of Dr. T's opinion, which includes the 
assertion that a physician delayed committing the Veteran to 
a hospital because of societal prejudice against mental 
health treatment, is reduced because it lacks a sufficient 
foundation, and is speculative.  Service connection may not 
be based on a resort to speculation.  See 38 C.F.R. § 3.102 
(2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Dr. T's 
statement also warrants reduced probative value because it 
appears to have been based on a significantly different 
inservice history than that which the Veteran provided to the 
examiner in the June 2007 VA examination report, e.g., in 
which he denied a history of inservice disciplinary 
infractions or adjustment problems, an entry for "other 
significant military history" notes "minor issues nothing 
major," and in which the examiner noted that the Veteran did 
not present evidence suggesting that he began having problems 
in service.  As discussed infra, the Veteran's statements are 
afforded reduced probative value due to his inconsistencies.  
The August 2006 VA report is therefore not afforded 
sufficient probative value to warrant a grant of the claim.  
Neives-Rodriguez; see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence"); Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).   

In summary, the evidence does not show that the Veteran has 
an acquired psychiatric disorder that was caused or 
aggravated by his service.  The Board therefore finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

With regard to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

In addition, competency of evidence must be distinguished 
from the weight and credibility of the evidence, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence; if the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to a veteran's ability to prove his claim of entitlement 
to disability benefits based on that competent lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  The issue on 
appeal is based on the contention that an acquired 
psychiatric disorder was caused by service that ended in 
1959.  To the extent that he may have intended to assert that 
he has had a continuity of psychiatric symptoms (as opposed 
to a diagnosed condition) since his service, he is competent 
to state this, and such an assertion would be credible.  
Layno.  However, the probative value of such evidence must be 
assigned in the context of the other evidence of record, to 
include the multiple reports of his hearing voices since 
childhood, and the history noted in the June 2007 VA 
examination report.  In this case, as previously discussed, 
the Veteran has presented significantly differing histories 
of his inservice symptoms, and the probative value of his 
statements is therefore greatly reduced.  

In addition, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis of an acquired psychiatric disorder, or to state 
whether an acquired psychiatric disorder was caused or 
aggravated by his service.  Espiritu.  In this case, the 
post-service medical records do not indicate that he received 
any relevant treatment prior to 1963, and the opinion in the 
June 2007 VA examination report is considered highly 
probative evidence against the claim.  Given the foregoing, 
the Board finds that the post-service medical evidence 
outweighs the Veteran's contentions, and the lay statement, 
to the effect that the Veteran has an acquired psychiatric 
disorder that is related to his service.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2006.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the Veteran's service treatment reports 
are not available and may have been destroyed in the 1973 
fire at the National Personnel Records Center ("NPRC").  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service treatment reports.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The NPRC has reported that the Veteran's service treatment 
reports could not be found.  In December 2006, the RO 
contacted the Veteran and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claim.  The RO 
has issued three memorandums, dated between May 2007 and 
April 2008, which contain findings that the Veteran's service 
treatment reports, reports from the Tomah VAMC (VA Medical 
Center), and reports from the Social Security Administration 
(SSA) are not available, and that any further attempts would 
be futile.  See 38 C.F.R. § 3.159(e) (2009) (in fact, some 
Tomah VAMC reports are of record).  It appears that all known 
and available post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  In this regard, as previously 
stated, the RO has determined that the Veteran's service 
treatment reports are not available, and that no additional 
records are available from the Tomah VAMC, or from the SSA.  
In March 2008, the RO notified the Veteran that it could not 
obtain records from University Hospital because of the fees 
involved, and requested him to submit these records.  See 
VAOPGCPREC 7-95, 60 Fed. Reg. 19809 (1995).  There is no 
record of a reply that is responsive to the RO's letter.  He 
has been afforded a VA examination, the report of which 
includes an etiological opinion.  Therefore, the Board finds 
that the RO has satisfied its duty to assist under Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  In this regard, the 
Veteran has never contended that he received medical 
treatment for psychiatric symptoms during service.  

The Board further notes that the VA examination report 
indicates that it was based on a review of the Veteran's C- 
file and medical records.  It shows that his inservice 
history, and the post-service medical records were 
summarized.  An examination was performed, and detailed 
findings are included in the report.  The examiner determined 
that the Veteran's schizoaffective disorder is not related to 
his service, and her opinion is accompanied by a sufficient 
rationale.  Given the foregoing, there is no basis to find 
that this report is inadequate, or that a remand for another 
opinion is required.  See 38 C.F.R. § 3.159(d) (2009); 
Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).    

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


